Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The declaration under 37 CFR 1.132 filed 10/70/2021 is insufficient to overcome the rejection of claims 1-8,10-13,15-18, 20-22, 24 and 25 based upon Bruder in view of Davis OR Brooks as set forth in the last Office action because: 
	A) it has not discussed any of the pertinent references to the material;
	B) it is moot in view of new references included as necessitated by the amendments; and 
	C) seems as coordinating to the previous declaration filed on 8-13-2020. 
	First, the declaration failed to discuss any of the pertinent references to the material i.e. to Davis and/or Brooks with regard to the limitations of the “different materials” of the connection means (e.g. connector core, core shell, and connector peg).  As the examiner stated, in the previous office action, that Bruder is not specific regarding “different material”, however, Davis and/or Brooks each discloses such “different materials”.
	It is essential to recognize that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
combine device of Bruder in view of Davis and/or Brooks, as a whole, unitary, entire, etc. device that includes the limitations regarding “different materials”.
	Second, as the claims as been amendments, such new limitations, as will set hereinafter, are taught by newly cited reference (again, as necessitated by the amendments) to Kuo.
	It seems as the declaration is contradicting to the previous declaration and the examiner is much puzzled what is that the declaration, and applicant is sought to argue.  Previously, on 8/13/2020 (as well as in the after final response 12-18-2020) applicant (which is one of the declarant on both declarations), declared/argued that “different materials” are not consider “different per-se” material (e.g. plastic comparing to rubber, wood, or etc.) but “different material” consider regarding their use in construction has been “separated, split, divided, and etc.” materials.  
	Now, in the current declaration (10-7-2021) applicant declare, asserts that “different materials” are “different materials per-se”, what is it than?  It seems as applicant is “zigzagging” while “defining” the term “different materials” and as mentioned above the examiner is unclear what is that applicant attempted to argue. 
	In addition, the declaration asserted that the main reference to Bruder is much different than applicant’s invention and in particular in section 15, the declaration states “Based upon our understanding of plastic manufacturing techniques, and based upon our thorough reading of Bruder, we conclude that a person of ordinary skill in the art of plastic manufacturing techniques would conclude that the building elements of Bruder, and in particular the building block 1 of Fig. 1 of Bruder, is constructed as a single monolithic piece formed of a single material, most likely a ” 
	The declaration main arguments that Bruder, is constructed as “a single monolithic piece formed of a single material” is inaccurate and not that accorded much patentability weight, by itself.  Thus, the examiner respectfully disagrees with the declaration regarding “Bruder, is constructed as a single monolithic piece formed of a single material” 
	First, it seems as the Bruder being incorrectly identified as “a single monolithic piece formed of a single material”.
	In that regard attention, to Fig. 1 of Bruder as reproduce hereinafter
	
    PNG
    media_image1.png
    1094
    942
    media_image1.png
    Greyscale

	It is clear that the elements define by the examiner are two separated material as forming the core and shell and not construed as one piece.
	Second, it seems as the declaration arguments with regard to “plastic manufacturing techniques” are somewhat irrelevant as it has been held that 
the patentability of a product does not depend on its method of production, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Lastly, and seems as more significantly, as it has been held where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Thus, regardless to applicant’s assertions that Bruder even as a single monolithic piece formed of a single material (which the examiner does not consent as argued above) the building block of Bruder would have function the same.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13, 15-18 and 20-22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder US 2005/0272301 (“Bruder”) in view of Kuo et al US 6,648,714 (“Kuo”).
	As per claim 1, Bruder discloses a toy construction kit (building block assembly)(Figs. 1-16; [0002]-[0019] and [0037]-[0057]), comprising: 
	a first toy construction piece including a male connection element (connector 28 including latching noses 17, 23, 24 and 29 )(Fig. 3 [0044]; also note the examiner’s markings hereinafter with respect to claim 17 regarding the pegs and axis; for purposes of simplicity hereinafter the examiner will refer to peg “as nose/s 17”); 
	a second toy construction piece including a connector core, a core shell that extends on an exterior side of the connector core, and a female connection element  (building block 1 including a mounting opening assembly 2 with sides 4-7 (i.e. connector core) and assembly funnel 3 with surfaces 10-13 connected to each other by connecting surface 14, surrounding assembly 2 (i.e. a core shell)(Fig. 1 [0037]-[0041]); wherein the male connection element includes a peg unit with a connector peg that extends along a peg axis (Fig. 3; regarding latching noses 17, i.e. peg-peg axis; again, as stated above note the examiner’s markings hereinafter with respect to claim 17 regarding the pegs and axis”); wherein the second toy construction piece includes the female connection element; wherein the female connection element includes: a connection element core portion of the connector core that defines a receiver cavity (mounting square assembly 2 with sides 4-7); and a connection element shell portion of the core shell (assembly funnel 3 with surfaces 10-13 connected by connecting surface 14)(building block 1)(Fig. 1; [0037]-[0041]); 
	Page 2 -AMENDMENT AND RESPONSE ACCOMPANYING REQUEST...; Serial No. 16/585,566wherein the receiver cavity is configured to selectively and repeatedly receive at least a portion of the connector peg to selectively and repeatedly couple the male connection element and the female connection element to one another to operatively couple the first toy construction piece with the second toy construction piece; wherein the connector peg is configured to be selectively and repeatedly removed from the receiver cavity to selectively and repeatedly uncouple the male connection element and the female connection element to selectively uncouple the first toy construction piece and the second toy construction piece from one another(the building block 1 (with the core 2 and shell 3) is design a female connection elements; whereas the connector 28 with pegs/noses 17 is a male connector)(note Figs. 12-16 in conjunction to [0056] and [0057] as an assembly is formed by male connection element and female connection element); and wherein the connector core and the connector peg are formed of different materials (the core, mounting surface 2 and assembly 3 which surrounds the mounting surface, to form building block 1; again note Fig. 1 in conjunction to [0037]-[0041]; it is clear that the connector 28 is a different and separate from the building block 1 (from the core 2 and shell 3) as shown in Fig. 1.
	Bruder is not specific regarding wherein the connector core and the connector peg are formed of different materials; and wherein the connector core is formed of a material that is more resilient than the connector peg.
	However, the use of different materials in forming male female connection pieces, elements, means, is well known in the art.
	Kuo discloses the use of plastic in forming body 1 and soft resilient material in forming part 2 (i.e. male female connection formed by different materials; note 2:  53+ “four first covering portions 23 extending vertical to the sleeve portion 21 from the front end of the sleeve portion 21 in radial pattern, and four second covering portions 24 extending, parallel to the sleeve portion 21, from outward ends of corresponding ones of the covering portions 23” and 3:3+”and the insertion portion 22 joined to the channel tail portion 13, and the first covering portions 23 are fitted in, and adhered to, corresponding ones of the holding trenches 15, and the second covering portions 24 are fitted in, and adhered to, corresponding ones of the holding trenches 14. Thus, the front side and four corners located between adjacent ones of the upper, lower, left, and right sides of the main body 1 are provided with objects, e.g. rubber in the present embodiment, that are relatively soft as compared with the main body 1”
	Thus, Kuo’s teaches the use of two different materials a more resilient and harder different materials.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruder’s device with different materials forming his male female connection means as taught by Kuo for the reason that a skilled artisan would have been motivated by the teachings and suggestions of Kuo.
	Kuo in 1:46-60 states “ It is a main object of the present invention to provide a toy brick, which includes a plastic main body, and a soft and elastic subsidiary part, which can be joined to the main body easily and securely; some portions of the soft and elastic subsidiary part are adhered to the comers of the main part. An insertion portion of the soft and elastic subsidiary part is used for connection with a second toy brick of the kind therefore toy bricks of the present invention can be relatively firmly connected to each other. Toy bricks of this kind will not produce loud or annoying noise when hitting each other or the floor under the game of construction, and are less likely to cause people to get injured or feel painful if people step on or rub against the bricks accidentally because the subsidiary parts thereof are made of soft and elastic materials.”
	Accordingly, a skilled artisan would have appreciated that utilizing different materials in forming Bruder’s device (i.e. male and female connection means) would have been beneficial for such reasons.
	In addition, as previously stated during the course of prosecution (e.g. office actions 11-3-2020) a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). And In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
	Thus, including such known materials, suitable for their intended use, would have been obvious as such materials are ready available, strong, safe and durable enough to be use while forming a building block.  
	Second, it seems as even applicant is aware that the use of different materials of forming is invention is not as critical or essential as argued by Mr. Hayes and Mr. Pease (declaration 8-13-2020). As also stated within applicant’s original disclosure on pages 10:17+; for example, page 11:line 2” In such an example, connector peg 128 and core shell 150 may be formed of the same material.”; or Page 11:lines 9-10 “In other embodiments, connector core 142 and core shell 150 may be formed of the same material.”  
	Thus, the use of such different materials would have been an obvious use of known materials suitable for their intended use as stated above.
	Lastly, with respect to a female connection means (i.e. connector core) is more resilient than a connector peg (i.e. a male) the “resiliency” construed as more ”hardy, strong, robust, and etc.” whereas a plastic is more ”hardy, strong, robust, and etc.” than rubber and etc.
	If there is any doubt regarding such interpretation it is noted that in In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) it was had held (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).  
	Thus, having the male or female “more resilient” would have not changed the nature of the building block as including male and female connection elements and the benefits of utilizing different materials as discussed by Kuo.     
 	As per claim 2, with respect to wherein the connector peg includes a peg head with a peg head diameter, as measured in a direction at least substantially perpendicular to the peg axis, note Fig. 3 in conjunction to [0044] as the structure of connecter 28 and the peg/noses 17 orientation; wherein the connection element core portion includes a shoulder that at least partially defines the receiver cavity (Fig. 1 and [0037]-[0039] regarding mounting assembly 2 (i.e. core); wherein the shoulder has a shoulder diameter (Fig. 1); wherein the peg head diameter is larger than the shoulder diameter (Fig.1 in conjunction to Fig. 3 and at least Figs. 12 and 13 showing an assembly between female connection element building block 1 (to include the core 2) and male connection element connector 28 ; and wherein at least one of the shoulder and the peg head is configured to resiliently deform to permit the peg head to pass into and out of the receiver cavity (note [0017], [0018] and [0046] regarding such resiliently and the male connection element and the female connection element are to connect to each other).  
	As per claim 3, with respect and wherein the shoulder is configured to resiliently deform to permit the peg head to pass into and out of the receiver cavity, within the modified Bruder by the teachings of Kuo the material poses such resiliency (e.g. polycarbonate elastomer rubber).
	In addition, as mentioned previously during the course of prosecution (as well as the above rejection) the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Thus, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruder’s device wherein the connection element core portion and the connection element shell portion are formed of different materials; and wherein Page 2 -AMENDMENT AND RESPONSE TO OFFICE ACTION;Serial No. 16/585,566the connection element core portion and the connector peg are formed of different material for the reason that a skilled artisan would have been motivated in utilizing known materials suitable for their intended use as durable, ready available materials that configure to provide a safe and firm connection between a male and female elements yet allow an easy removable therefrom.
	Furthermore, attention to applicant’s at least page 10:17 to page 11:13, and page 26:3+, wherein applicant give examples of similar materials for forming such portions of his connection system.  According to applicant’s disclosure, such material needs to possess some resiliency properties, and seems as applicant is more aware/concern to the properties of the materials than such portions of the elements made with different materials.  
	In that regard, attention to Bruder’s pars. [0017], [0018] and [0046] regarding the resiliently of his device, and accordingly, a skilled artisan would have appreciated that the use of such “different materials” would have been obvious and the same resiliency of the elements of Bruder would have been endured while forming any connection assembly by coupling a female connection element building block 1 with a male connection element connector 28.
	As per claim 4, Bruder discloses wherein the core shell (assembly funnel 3) substantially covers the connector core (mounting opening 2)(Fig. 1; [0037]-[0040]).  
	As per claim 5, With respect to wherein the peg unit additionally includes a peg base, wherein the connector peg extends away from the peg base along the peg axis (note Fig. 3 and [0044] regarding the structure of the connector 28 of Bruder); with respect to wherein the female connection element includes an alignment guide that is defined by the core shell (note Fig. 1 and [0037]-[0041] regarding the structure of the female connection element to include the opening core as an alignment means to receive the male  peg from male connection element 28, and wherein the alignment guide receives at least a portion of the peg base when the male connection element is operatively coupled to the female connection element (the building block 1 (with the core 2 and shell 3) is design a female connection elements; whereas the connector 28 with pegs/noses 17 is a male connector)(note Figs. 12-16 in conjunction to [0056] and [0057] as an assembly is formed by male connection element and female connection element).  
	As per claims 6, 7, wherein the alignment guide includes a plurality of alignment notches, wherein the peg base includes a plurality of corners, and wherein each corner of the plurality of corners is at least partially received within a corresponding alignment notch of the plurality of alignment notches when the male connection element of the first toy construction piece is operatively coupled to the female connection element of the second toy construction piece (claim 6), and wherein the plurality of alignment notches defines a plurality of discrete rotational orientations of the peg base relative to the alignment guide when the male connection element of the first toy construction piece is operatively coupled to the female connection element of the second toy construction piece (claim 7), note [0045] and [0046] in conjunction to at least Figs. 12 and 13 as Bruder states “ [0045]to assemble a connector 16 or 28 with a building block 1, the connector 16, 28 is introduced into the square mounting opening 2 in a position which is rotated by 45.degree., and indeed such that the latching noses 17 and, where appropriate 24, are disposed opposite to the corner surfaces 8. The spacing between oppositely disposed latching noses 17 and/or 24 is dimensioned such that it is somewhat lower than the diagonal of the assembly opening 2, that is the distance between two diagonally oppositely disposed corner surfaces 8. The latching noses 17, and where appropriate 24, pass through the assembly opening 2 until the assembly elevation 18 and/or 25 makes contact with the assembly funnel 3. The connector 16 or 28 is subsequently rotated by 45.degree.. Since the assembly elevation 18 and/or 25 at first lies diagonally in contact, the distance between the connector 16 or 28 and the building block 1 decreases in the course of this movement according to the contour of the lower side of the latching noses. In the final position the latching noses 17 and/or 24 lie below the side surfaces 4-7 of the square mounting opening 2. They are latched there. [0046] The just described, latched position can also be achieved in that the connector 16 or 28 is positioned on the assembly opening 2 in the described final position and is pushed into the assembly opening 2 by hand. As a result of the resilience of the elevations 22 supporting the latching noses 17, 24, the latching noses 17, 24 yield inwardly. This inward resilient movement is assisted by run-in ramps 30 which are provided above the latching noses 17.”
	As per claim 8, with respect to wherein the alignment guide includes a plurality of alignment notches, wherein the peg base does not extend within any of the plurality of alignment notches when the male connection element of the first toy construction piece is operatively coupled to the female connection element of the second toy construction piece, and wherein the male connection element is free to rotate with respect to the female connection element about the peg axis when the male connection element of the first toy construction piece is operatively coupled to the female connection element of the second toy construction piece, note Figs. 12-16 in conjunction to [0045], [0046] and [0056] regarding the connection between building block 1 (female connection element with core 2 and shell 3) and connector 28 (male connection element with peg unit) of Bruder. In addition, note Fig. 12 (reproduce hereinafter) and [0056] regarding such connection manner within Bruder
	[0056] ”In FIG. 12, the hand assembly is illustrated. The building block 1 is to be connected to the building block 44. The connector 28 is already connected to an assembly opening 2 of the building block 44. The building block 1 is pressed out of the position shown in FIG. 12 onto the parts of the connector 28 which protrude from the building block 44 until the position shown in FIG. 13 is reached. This connection is made possible by the run-in ramps 30 of the connector 28.”

    PNG
    media_image2.png
    712
    1064
    media_image2.png
    Greyscale

	As per claim 10, since the claim’s limitations are very similar to claim 1, the examiner states that claim 10 is rejected over Bruder and Kuo  for the same reasons discussed above with respect to claim 1.It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	With respect to a plurality of toy construction toy pieces, note Figs. 8-16 and [0052]-[0057], wherein the assembly (for example block 44) is formed by plurality of building blocks 1 of Fig. 1(e.g. a female connection element) and plurality of connectors 28 of Fig. 3 (e.g. a male connection element).   
	As per claim 22, with respect to wherein the plurality of toy construction pieces includes at least a first toy construction piece and a second toy construction piece; wherein the first toy construction piece includes the male connection element; wherein the second toy construction piece includes the connector core, the core shell, and the female connection element; wherein the receiver cavity is configured to selectively and repeatedly receive at least a portion of the connector peg to selectively and repeatedly couple the male connection element and the female connection element to one another to selectively and repeatedly couple the first toy construction piece and the second toy construction piece to one another and to selectively and repeatedly uncouple the first toy construction piece and the second toy construction piece from one another, the building block 1 (with the core 2 and shell 3) is design a female connection elements; whereas the connector 28 with pegs/noses 17 is a male connector)(note Figs. 12-16 in conjunction to [0056] and [0057] as an assembly is formed by male connection element and female connection element; In particular note Figs. 12 and 13 in conjunction to [00045], [0046], [0053] and [0054] as the manner of the connection between a plurality of female connection element 1 and male connection element 28 of Bruder .
	As per claim 11, with respect to wherein the connector core of the second toy construction piece is operatively coupled to at least a portion of the core shell of the second toy construction piece, note Bruder’s Fig. 1 and [0037]-[0041] regarding the structure of a second toy, i.e. building block 1 (the female connection element) that included the connector core (mounting assembly opening 2) and core shell (assembly funnel 3) that surround it (i.e. operatively coupled thereto each other); note  Figs. 12-16 regarding a plurality of identical building block assemblies 1. 
	As per claims 12, 13, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces is a structural block that is configured to be selectively coupled to each of at least two other toy construction pieces of the plurality of toy construction pieces (claim 12) and wherein one or more of: (i) the structural block includes at least one male connection element and at least one female connection element; (ii) the structural block includes at least two male connection elements; and (iii) the structural block includes at least two female connection elements (claim 13), construed as any combination of plurality of building block 1 and connector 28 as shown in Figs. 12-16; note in particular Fig. 8 and [0052] as Bruder design building block 44 as two building blocks 1 (connected by connector/s 28).   
	As per claim 15, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces is a terminal piece that is configured to be selectively coupled to only one other toy construction piece of the plurality of toy construction pieces, Page 6 -AMENDMENT AND RESPONSE ACCOMPANYING REQUEST...; Serial No. 16/585,566wherein the terminal piece includes only one of the male connection element or the female connection element, any building block 1 that is not construed as “structural block” construed as such “terminal piece”.  In addition, not Fig. 4 regarding extension piece 31 ([0047]) and/or Fig. 7([0051]) regarding building block 43, each is also construed as such “terminal piece” as claimed.  
	As per claim 16, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces takes the appearance of one or more of a passenger module, a cockpit, an engine, a jet engine, a rocket engine, a turbofan engine, an exhaust port, an aerodynamic surface, a wing, an aerodynamic stabilizer, a rudder, a fin, a weapon, a gun, a missile bank, a storage tank, and a fuel tank, although Bruder is not specific to such configuration, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruder’s toy construction pieces to take the appearances as claimed for the reason that a skilled artisan would have been motivated as merely matter of user’s choice, without any more.
	As per claim 17, Bruder discloses wherein at least one toy construction piece of the plurality of toy construction pieces is a double male piece that includes the male connection element; wherein the male connection element of the double male piece is a first male connection element with a first connector peg extending along a first peg axis; and wherein the double male piece additionally includes a second male connection element with a second connector peg extending along a second peg axis (connector 28 includes first and second pegs, noses 17)(Fig. 3 and [0044]; see also marking hereinafter).

    PNG
    media_image3.png
    797
    895
    media_image3.png
    Greyscale

	As per claim 18, Bruder discloses wherein the first peg axis is parallel to the second peg axis (Fig. 3 and [0044]).  
	As per claim 20, although Bruder is not specific regarding wherein each toy construction piece of the plurality of toy construction pieces has a maximum dimension that is at least 10 millimeters (mm) and at most 70 mm, such modification would have been obvious by routine experimentation.
	To that end, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruder’s toy construction piece in such size/dimension as claimed for the reasons that a skilled artisan would have been motivated to discover the optimum toy construction size, by routine experimentation, that is not to big nor to small, thus allowing an optimize play of assemble-disassemble, by insuring a firm connection at assembly, yet allowing easy disassembly.
	As per claim 21, with respect to wherein the shoulder is an annular constriction of the connection element core portion that extends around a full perimeter of an opening of the receiver cavity to partially define the receiver cavity, note Fig. 1 and [0037]-[0041] regarding the structure of the core (assembly 2) including sides 4-7; wherein the core 2 is surrounded by assembly funnel 3 that includes surfaces 10-13 that are connected by connecting surface 14 within Bruder. 
	As per claim 24, with respect to wherein at least one toy construction piece of the plurality of toy construction pieces includes the connector core, the core shell, and the female connection element (note Fig. 1 and [0037]-[0041] regarding the building block 1 formed by mounting assembly opening 2 including sides 4-7 (e.g. connector core) and the core 2 is surrounded by assembly funnel 3); with respect to wherein the connector core defines a plurality of receiver cavities; Page 8-AMENDMENT AND RESPONSE ACCOMPANYING REQUEST...; Serial No. 16/585,566wherein the female connection element is a first female connection element; wherein the receiver cavity of the first female connection element is a first receiver cavity of the plurality of receiver cavities; and wherein the toy construction piece further includes at least a second female connection element that includes a second receiver cavity of the plurality of receiver cavities, note [0045] and [0046] in conjunction to at least Figs. 12 and 13 as Bruder states “ [0045]to assemble a connector 16 or 28 with a building block 1, the connector 16, 28 is introduced into the square mounting opening 2 in a position which is rotated by 45.degree., and indeed such that the latching noses 17 and, where appropriate 24, are disposed opposite to the corner surfaces 8. The spacing between oppositely disposed latching noses 17 and/or 24 is dimensioned such that it is somewhat lower than the diagonal of the assembly opening 2, that is the distance between two diagonally oppositely disposed corner surfaces 8. The latching noses 17, and where appropriate 24, pass through the assembly opening 2 until the assembly elevation 18 and/or 25 makes contact with the assembly funnel 3. The connector 16 or 28 is subsequently rotated by 45.degree.. Since the assembly elevation 18 and/or 25 at first lies diagonally in contact, the distance between the connector 16 or 28 and the building block 1 decreases in the course of this movement according to the contour of the lower side of the latching noses. In the final position the latching noses 17 and/or 24 lie below the side surfaces 4-7 of the square mounting opening 2. They are latched there. [0046] The just described, latched position can also be achieved in that the connector 16 or 28 is positioned on the assembly opening 2 in the described final position and is pushed into the assembly opening 2 by hand. As a result of the resilience of the elevations 22 supporting the latching noses 17, 24, the latching noses 17, 24 yield inwardly. This inward resilient movement is assisted by run-in ramps 30 which are provided above the latching noses 17.”
	As per claim 25, with respect to wherein the structural block includes the connector core and the core shell; wherein the structural block includes the at least two female connection elements; wherein the connector core includes the connection element core portion of each female connection element of the at least two female connection elements; and wherein the core shell includes the connection element shell portion of each female connection element of the at least two female connection elements, note Fig. 1 and [0037]-[0041] regarding the building block 1 formed by mounting assembly opening 2 including sides 4-7 (e.g. connector core) and the core 2 is surrounded by assembly funnel 3, having surfaces 10-13 connected to each other by connecting surface 14.  With respect to two female connection elements, note Figs. 12-16 regarding different assemblies utilizing plurality of female connection building block 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-13, 15-18, and 20-22, 24 and 25 have been considered but are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and partially they are not persuasive.
 	With respect to the different materials forming the second/female toy/connector as different core and shell, such limitations are taught by Kuo, and as discussed above it would have been beneficial to include such different materials within Bruder for the reasons discussed above.
	With respect to applicant’s arguments that Bruder, is constructed as “a single monolithic piece formed of a single material” is inaccurate and not that accorded much patentability weight, by itself.  Thus, the examiner respectfully disagrees with the declaration regarding “Bruder, is constructed as a single monolithic piece formed of a single material” 
	First, it seems as the Bruder being incorrectly identified as “a single monolithic piece formed of a single material”.
	In that regard attention, to Fig. 1 of Bruder as reproduce hereinafter
	
    PNG
    media_image4.png
    1046
    901
    media_image4.png
    Greyscale

	It is clear that the elements define by the examiner are two separated material as forming the core and shell and not construed as one piece.
	Second, it seems as the declaration arguments with regard to “plastic manufacturing techniques” are somewhat irrelevant as it has been held that 
the patentability of a product does not depend on its method of production, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Lastly, and seems as more significantly, as it has been held where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Thus, regardless to applicant’s assertions that Bruder even as a single monolithic piece formed of a single material (which the examiner does not consent as argued above) the building block of Bruder would have function the same.
 	With respect to claims 3, 4 and 21, the examiner respectfully disagrees that the modified Bruder does not disclose or suggest such limitations and it seems as applicant arguments are based upon his written description and not the claims’ limitations.
	In that regard, it must be recognize that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In that regards the Court had stated in In re American Academy of Science Tech
Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts;
during examination the USPTO must give claims their broadest reasonable interpretation >in light of the specification<.). This means that the words of the claim must be given  their plain meaning unless **>the plain meaning is inconsistent with< the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69
USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is
clear and unquestionable, absent any indication that their use in a particular context
changes their meaning, are construed to mean exactly what they say.
	Accordingly, as stated in the rejection above the examiner, in the broadest and most reasonable manner, without reading limitation into the claim, interpreted the teachings of the prior art to read on such broader limitations.
	With respect to claim 3, with respect and wherein the shoulder is configured to resiliently deform to permit the peg head to pass into and out of the receiver cavity, within the modified Bruder by the teachings of  Kuo the material poses such resiliency (e.g. polycarbonate elastomer rubber).
	In addition, as mentioned previously during the course of prosecution (as well as the above rejection) the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Thus, Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bruder’s device wherein the connection element core portion and the connection element shell portion are formed of different materials; and wherein Page 2 -AMENDMENT AND RESPONSE TO OFFICE ACTION;Serial No. 16/585,566the connection element core portion and the connector peg are formed of different material for the reason that a skilled artisan would have been motivated in utilizing known materials suitable for their intended use as durable, ready available materials that configure to provide a safe and firm connection between a male and female elements yet allow an easy removable therefrom.
	Furthermore, attention to applicant’s at least page 10:17 to page 11:13, and page 26:3+, wherein applicant give examples of similar materials for forming such portions of his connection system.  According to applicant’s disclosure, such material needs to possess some resiliency properties, and seems as applicant is more aware/concern to the properties of the materials than such portions of the elements made with different materials.  
	In that regard, attention to Bruder’s pars. [0017], [0018] and [0046] regarding the resiliently of his device, and accordingly, a skilled artisan would have appreciated that the use of such “different materials” would have been obvious and the same resiliency of the elements of Bruder would have been endured while forming any connection assembly by coupling a female connection element building block 1 with a male connection element connector 28.
	Thus, it is clear that Bruder in light of the teachings of Kuo possess such resiliently properties as claimed.  
	With respect claim 4, Bruder discloses wherein the core shell (assembly funnel 3) substantially covers the connector core (mounting opening 2)(Fig. 1; [0037]-[0040]).  
	As seen in Bruder’s Fig. 1, core shell (assembly funnel 3) substantially, greatly, significantly, and etc. covers the connector core (mounting opening 2) 
	With respect to claim 21, with respect to wherein the shoulder is an annular constriction of the connection element core portion that extends around a full perimeter of an opening of the receiver cavity to partially define the receiver cavity, note Fig. 1 and [0037]-[0041] regarding the structure of the core (assembly 2) including sides 4-7; wherein the core 2 is surrounded by assembly funnel 3 that includes surfaces 10-13 that are connected by connecting surface 14 within Bruder.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                        11/26/2021     

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711